Exhibit 10.15.1

 

FIRST AMENDMENT

TO

ARTHUR J. GALLAGHER & CO.

SUPPLEMENTAL SAVINGS AND THRIFT PLAN

 

WHEREAS, Arthur J. Gallagher & Co. (the “Company”) maintains the Arthur J.
Gallagher & Co. Supplemental Savings and Thrift Plan (the “Deferred Compensation
Plan”), for the benefit of its eligible employees; and

 

WHEREAS, Section 9.1 of the Deferred Compensation Plan reserves to the Company
the right to amend the Deferred Compensation Plan from time to time; and

 

WHEREAS, the Company desires to amend the Deferred Compensation Plan;

 

NOW, THEREFORE, the Deferred Compensation Plan is hereby amended, effective
[date], in the following respects:

 

  1. Section 2.5 of the Plan is amended to read as follows:

 

“2.5 Compensation means in the case of a Participant who is an Eligible
Employee, (i) the total cash compensation of such Participant paid by the
Employer during any year, including salary and annual bonuses (paid with respect
to performance in 1999 and later years), and also including overtime pay and
commissioned earnings (whether paid as a draw against commissions or as a
settlement of earned commissions), before reductions for contributions made to
this Plan, the Qualified Plan, or a cafeteria plan under Code Section 125; and
(ii) a cash or stock distribution from another deferred compensation arrangement
of the Company or an affiliate that is attributable to an annual bonus, but not
including any bonus actually paid during 2002 under the AJG Financial Services,
Inc. Bonus Plan. Notwithstanding the foregoing, or any other provision of the
Plan, Compensation shall not include (A) relocation pay or related payments;
(B) severance pay; (C) Matching Deferrals and Performance Deferrals under this
Plan; or (D) amounts related to stock options.”

 

  2. Section 2.9 of the Plan is amended to read as follows:

 

“2.9 Eligible Employee means, on the Effective Date or on any Entry Date
thereafter, each employee of the Employer (i) whose total annual Compensation is
not less than the dollar amount then in effect under Section 401(a)(17) of the
Code based upon such employee’s current salary or Compensation for the prior
year; and (ii) who has completed sixty (60) days of employment with the
Employer. If an Eligible Employee’s actual Compensation is (i) less than the
applicable dollar amount during two consecutive Plan Years, such Eligible
Employee will be suspended from making any additional Elective Deferrals under
the Plan for each subsequent Plan Year, until the Plan Year following the Plan
Year such Eligible Employee’s Compensation is not less than the applicable
dollar amount; or (ii) less than $150,000 for two consecutive Plan Years, such
Eligible Employee’s Account shall be distributed in accordance with the terms of

 

1



--------------------------------------------------------------------------------

Section 7.7 unless, prior to such distribution, such Eligible Employee’s
Compensation is not less than the applicable dollar amount in a Plan Year.”

 

  3. A new Section 4.1(c) is added to the Plan (and subsequent subsections are
redesignated accordingly) and shall read as follows:

 

“(c) An Eligible Employee who has received (or is to receive) a Restricted Share
of common stock of Gallagher or an affiliate who is specifically designated by
the Plan Administrator for such purpose may elect to defer such Restricted Share
to the Plan (a “Share Deferral”). An Eligible Employee who desires to elect a
Share Deferral shall complete and file an Enrollment Form with the Plan
Administrator. Cash dividends paid on deferred Shares shall be credited to the
Participant’s Account, subject to Section 5.2. The Funding Trustee shall not be
required to hold on behalf of a Participant any Share deferred in accordance
with this paragraph. Instead, the Funding Trustee shall credit to the
Participant’s Account an amount equal to the fair market value thereof on the
date that the Share would otherwise be vested. The Participant may request, in
accordance with Section 5.2, that amounts credited to his or her Account
following a Share Deferral be invested in Shares, provided that the Funding
Trustee shall have no obligation to comply with such request.”

 

  4. Redesignated Section 4.1(e) of the Plan is amended to read as follows:

 

“(d) Except as provided in the penultimate sentence of this paragraph, elections
pursuant to Section 4.1(a) to defer Compensation paid in a Plan Year must be
made prior to the first day of such Plan Year. Notwithstanding the foregoing:
(i) the election to defer the salary portion of Compensation pursuant to
Section 4.1(a)(i) for the 1999 Plan Year must be made prior to January 7, 1999;
(ii) except as provided in (iii), an election to defer the bonus portion of
Compensation pursuant to Section 4.1(a)(i) must be made on or prior to
September 30 of the Plan Year prior to the Plan Year in which the bonus is paid;
and (iii) an election to defer a distribution from a deferred compensation
arrangement attributable to a bonus must be made no less than six months before
the date the distribution would otherwise occur, or by October 31, 2002 if
later. Except as provided in the penultimate sentence of this paragraph, Share
Deferral elections must be made on or prior to the date determined by the Plan
Administrator that is in the prior calendar year and at least six months before
the Restricted Share is scheduled to vest. Notwithstanding the foregoing, in the
case of an individual who first becomes an Eligible Employee following the
commencement of a Plan Year, the election to defer must be made within 30 days
after the date the individual becomes an Eligible Employee, and will be
effective with respect to Compensation earned or Restricted Shares that vest
after the Enrollment Form is filed. Any election pursuant to this paragraph
shall be irrevocable from and after the deadline for such election provided that
it may be changed after such deadline in the event of (and consistent with) an
Unforeseeable Emergency, as determined by the Plan Administrator.”

 

2



--------------------------------------------------------------------------------

  5. Section 4.2(b)(A) is amended to read as follows:

 

“(A) 50% of his Elective Deferrals of Compensation described in Section 2.5(i)
of this Plan and the Qualified Plan”

 

IN WITNESS WHEREOF, the Company hereby adopts this First Amendment this 1st day
of October, 2002.

 

ARTHUR J. GALLAGHER & CO. By:  

/s/ Elizabeth J. Brinkerhoff

Title:

 

VP Human Resources

 

ATTEST:

/s/ Janet A. Hoggay

 

3